—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered June 7, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and petit larceny, and sentencing him to concurrent terms of 3V2 to 7 years and 1 year, respectively, unanimously affirmed.
The court appropriately exercised its discretion in permitting the People to establish that in the month prior to the incident underlying defendant’s conviction, defendant had shoplifted from another store managed by the complainant and had been *282specifically warned not to steal again from any of the complainant’s stores. This evidence was relevant as background information to explain the reaction of the store employees when they recognized defendant as the shoplifter here, and to counter defendant’s contention that he acted defensively in swinging a broken glass bottle at the store employees after being “overzealously” detained (see, People v Kellogg, 222 AD2d 309, lv denied 87 NY2d 974). We find that defendant was not prejudiced by the failure of the People to seek an advance ruling on this issue. We have considered and rejected defendant’s remaining claims. Concur — Sullivan, J. P., Williams, Rubin, Andrias and Friedman, JJ.